UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 11/30/15 (Unaudited) SENIOR LOANS (82.7%) (a) (c) Principal amount Value Advertising and marketing services (0.6%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 $4,000,000 $4,000,000 Automotive (1.1%) FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,152,000 3,131,512 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 4,945,000 4,504,069 Basic materials (6.7%) A. Schulman, Inc. bank term loan FRN Ser. B, 4s, 2022 995,000 983,806 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,135,324 2,124,648 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,107,917 1,102,377 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3 3/4s, 2020 3,562,174 3,525,915 AZ Chem US, Inc. bank term loan FRN 7 1/2s, 2022 2,000,000 2,005,000 AZ Chem US, Inc. bank term loan FRN 4 1/2s, 2021 1,745,205 1,740,188 Beacon Roofing Supply, Inc. bank term loan FRN Ser. B, 4s, 2022 2,000,000 1,985,000 Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 4,188,000 4,119,945 Hanson Building Products North America bank term loan FRN 6 1/2s, 2022 3,480,000 3,393,000 HD Supply, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 3,000,000 2,973,126 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 2,312,267 2,270,563 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 2,096,542 2,091,301 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 895,958 893,718 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2022 3,990,000 3,869,303 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 2,970,000 2,981,138 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 875,000 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 1,768,421 1,766,211 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,821,250 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,848,300 4,557,402 Univar, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,000,000 1,940,358 Biotechnology (2.0%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 3,925,000 3,689,500 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 2,000,000 1,903,750 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 5,321,663 5,176,982 Quintiles Transnational Corp. bank term loan FRN Ser. B, 3 1/4s, 2022 2,992,500 2,975,045 Broadcasting (3.4%) iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 7,105,000 5,144,020 Media General, Inc. bank term loan FRN 4s, 2020 2,717,813 2,695,391 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,919,753 3,853,607 Townsquare Media, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,797,566 2,790,572 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 4,591,642 4,566,769 Univision Communications, Inc. bank term loan FRN 4s, 2020 4,954,334 4,883,888 Building materials (1.9%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 3,922,365 3,794,888 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 1,055,000 1,050,715 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 3,745,000 3,729,788 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 4,463,748 4,374,474 Capital goods (4.9%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 2,829,195 2,760,233 Berry Plastics Corp. bank term loan FRN Ser. F, 4s, 2022 4,000,000 3,973,500 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,789,318 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,498,600 3,190,723 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 4,512,211 4,162,515 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,640,000 2,587,200 Milacron, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,320,548 1,312,295 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,913,590 2,901,009 Staples, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 4,000,000 3,945,556 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 3,892,531 3,796,841 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 2,239,291 2,174,213 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4 1/4s, 2021 (Luxembourg) 1,995,000 1,970,063 Commercial and consumer services (1.5%) Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 3,751,263 3,741,494 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,016,062 2,003,965 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 4,717,350 4,637,745 Communication services (7.8%) Altice Financing SA bank term loan FRN Ser. B, 5 1/4s, 2022 (Luxembourg) 1,995,000 1,982,531 Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,007,000 1,756,753 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 2,699,159 2,554,079 Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 2,623,425 2,431,587 CCO Safari III, LLC bank term loan FRN Ser. I, 3 1/2s, 2023 4,000,000 3,975,624 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 2,404,161 2,367,348 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 2,355,865 2,336,723 CSC Holdings, LLC bank term loan FRN Ser. B, 5s, 2022 5,000,000 4,987,500 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,717,753 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 4,953,750 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 3 1/2s, 2022 2,335,000 2,313,401 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 152,591 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,398,750 4,310,775 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 1,279,625 1,252,433 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 1,107,050 1,083,525 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 4,937,500 4,837,980 T-Mobile USA, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 1,000,000 1,000,886 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,656,250 3,619,688 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. F, 3 1/2s, 2023 (United Kingdom) 1,683,303 1,656,739 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 4,228,750 4,129,197 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 1,455,328 1,426,222 Consumer (0.1%) Spectrum Brands, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 846,155 845,758 Consumer staples (7.8%) Blue Ribbon, LLC bank term loan FRN 9 1/4s, 2022 1,000,000 975,833 Blue Ribbon, LLC bank term loan FRN 5 3/4s, 2021 2,734,177 2,720,506 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 4,700,420 4,436,021 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 1,626,464 1,328,280 Coty, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 1,666,667 1,662,500 D.E Master Blenders 1753 NV bank term loan FRN Ser. B, 4 1/4s, 2022 (Netherlands) 2,431,254 2,409,981 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 885,000 Del Monte Foods, Inc. bank term loan FRN 4.263s, 2021 3,026,100 2,882,360 Galleria Co. bank term loan FRN Ser. B, 3 3/4s, 2022 3,333,333 3,333,333 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 1,950,000 1,921,563 Hostess Brands, LLC bank term loan FRN 8 1/2s, 2023 1,120,000 1,113,000 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,470,000 1,466,325 JBS USA, LLC bank term loan FRN 2 3/4s, 2022 2,500,000 2,485,158 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 4,131,443 4,124,990 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,300,563 4,250,388 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 6,959,420 6,929,591 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,412,081 2,403,790 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,912,667 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,000,626 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 1,416,378 1,406,640 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 4,060,515 4,019,910 Energy (2.0%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 582,750 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 2,486,333 2,237,700 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,660,000 504,225 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 3,915,092 3,176,119 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 814,125 225,242 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 2,655,705 756,876 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 4,950,000 1,373,625 Samson Investment Co. bank term loan FRN 6 1/4s, 2018 (In default) (NON) 4,000,000 170,000 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 3,957,462 3,080,223 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,177,119 1,694,523 Financials (4.2%) Alliant Holdings I, LLC bank term loan FRN Ser. B, 4 1/2s, 2022 3,990,000 3,917,681 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,874,968 4,326,534 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,504,168 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,960,000 1,951,017 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 5,386,716 5,221,747 iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 397,610 397,610 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,650,622 3,611,075 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,890,600 3,821,301 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,407,978 3,812,901 Gaming and lottery (8.3%) Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 2,970,056 2,837,889 American Casino & Entertainment Properties, LLC bank term loan FRN 5s, 2022 4,987,500 4,978,148 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 7,783,949 6,997,443 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 671,625 569,202 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,070,000 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,430,400 3,411,104 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 4,987,500 4,975,031 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 (Canada) 3,920,000 2,928,002 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 1,953,578 1,949,182 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 837,248 835,364 Marina District Finance Co., Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 633,947 633,419 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,684,375 3,655,206 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 940,908 937,379 ROC Finance, LLC bank term loan FRN 5s, 2019 6,133,643 5,734,956 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 6,451,250 5,956,317 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,534,734 4,493,164 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,935,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,528,827 3,440,606 Health-care services (3.5%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,481,250 2,489,934 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 5,458,832 5,363,302 Envision Healthcare Corp. bank term loan FRN Ser. B, 4 1/4s, 2018 3,948,425 3,933,618 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 4,803,428 4,728,375 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 5,252,909 5,107,141 Surgical Care Affiliates, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 2,985,000 2,973,806 Homebuilding (1.0%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 159,407 157,016 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 6,828,363 6,804,894 Leisure (0.7%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,836,508 4,812,326 Lodging/Tourism (1.8%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,162,313 3,676,708 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 5,591,978 5,553,533 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 3,525,981 3,508,841 Media (0.6%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,680,990 3,818,097 Medical technology (2.4%) ConvaTec, Inc. bank term loan FRN Ser. B, 4 1/4s, 2020 4,154,158 4,117,809 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 3,833,683 3,730,174 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,424,396 4,147,871 Sterigenics-Nordion Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 5,000,000 4,925,000 Pharmaceuticals (3.2%) Akorn, Inc. bank term loan FRN Ser. B, 6s, 2020 5,940,000 5,672,700 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.188s, 2021 3,587,263 3,557,668 Horizon Pharma, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,990,000 3,630,900 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 6,307,500 6,143,505 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 1,918,785 1,807,975 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 1,918,785 1,807,655 Publishing (0.1%) SuperMedia, Inc. bank term loan FRN 11.6s, 2016 1,562,571 777,379 Retail (6.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 6,277,586 5,958,477 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 3,980,000 3,721,300 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 4,319,393 3,598,054 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 1,158,430 1,153,121 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 1,936,649 1,214,643 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,180,323 4,136,429 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 2,987,188 2,967,586 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,616,915 3,345,647 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,848,964 2,777,740 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,316,151 6,837,858 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,857,500 2,848,316 PetSmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,050,909 2,996,374 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,825,000 1,742,875 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 3,654,273 3,498,966 Technology (7.3%) Avago Technologies Cayman Finance, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2022 (Cayman Islands) 6,500,000 6,424,847 Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 3,099,224 3,086,310 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,114,363 1,798,266 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,476,436 1,867,646 BMC Software, Inc. bank term loan FRN 5s, 2020 4,738,889 4,101,508 CommScope, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 4,000,000 3,950,000 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 3,185,648 3,168,924 First Data Corp. bank term loan FRN 4.212s, 2021 1,541,750 1,535,418 First Data Corp. bank term loan FRN Ser. B, 3.962s, 2022 1,000,000 985,625 First Data Corp. bank term loan FRN Ser. B, 3.712s, 2018 4,000,000 3,960,000 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4 1/4s, 2020 5,170,689 5,160,994 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 1,457,688 1,455,563 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,535,301 3,369,270 Informatica Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 3,600,000 3,493,930 NXP BV bank term loan FRN Ser. B, 3 3/4s, 2020 (Netherlands) 2,900,000 2,882,600 SS&C European Holdings Sarl bank term loan FRN Ser. B2, 4s, 2022 (Luxembourg) 233,184 232,601 SS&C Technologies, Inc. bank term loan FRN Ser. B1, 3 3/4s, 2022 1,551,570 1,547,691 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 1,866,329 Tire and rubber (0.5%) American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 3,731,250 3,707,930 Transportation (0.7%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 4,678,275 4,571,063 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 315,505 Utilities and power (1.9%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,346,000 2,247,273 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,768,435 1,695,487 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,753,711 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,263,650 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 6,830,362 2,311,654 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 70,101 23,725 Total senior loans (cost $617,898,210) CORPORATE BONDS AND NOTES (11.9%) (a) Principal amount Value Basic materials (1.9%) ArcelorMittal SA sr. unsec. bonds 10.85s, 2019 (France) $1,500,000 $1,593,750 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,600,000 1,714,400 Cemex SAB de CV 144A company guaranty sr. FRN 5.071s, 2018 (Mexico) 1,500,000 1,518,750 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 1,000,000 765,000 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,000,000 972,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 640,000 633,600 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,500,000 1,511,250 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,126,000 1,114,740 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,765,000 1,486,801 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 2,000,000 2,070,000 Capital goods (1.0%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,250,000 1,293,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 930,000 1,029,975 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 1,250,000 1,184,375 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 910,000 946,400 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,231,000 1,283,318 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,250,000 1,254,688 Communication services (1.8%) Altice Financing SA 144A company guaranty sr.notes 7 7/8s, 2019 (Luxembourg) 1,600,000 1,662,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,211,140 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,900,000 1,824,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,056,690 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2019 (Bermuda) 1,500,000 1,309,688 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 655,000 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,160,000 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542s, 2020 1,500,000 1,548,750 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,500,000 1,436,250 Consumer cyclicals (1.6%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 740,000 717,800 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,125,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,000,000 970,000 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 1,000,000 1,077,800 General Motors Financial Co., Inc. company guaranty sr. unsec. FRN 1.881s, 2020 2,275,000 2,250,528 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. FRN 2.388s, 2019 463,000 465,449 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 2,000,000 2,052,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 830,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 836,394 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 712,000 745,820 Consumer staples (0.5%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,198,000 1,994,685 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,310,980 Energy (0.3%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,120,500 537,840 Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.571s, 2019 3,000,000 1,342,500 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 1,000,000 615,000 Financials (1.8%) CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,250,000 1,296,875 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,000,000 1,020,000 iStar, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 2,000,000 1,940,000 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 3,000,000 3,090,000 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,740,775 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,095,000 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,500,000 1,155,000 Health care (0.7%) Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,268,000 1,340,910 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 1,805,000 1,780,181 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,500,000 1,462,500 Technology (1.1%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 1,575,000 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 2,188,000 2,193,470 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 1,235,000 1,295,515 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 930,000 925,350 SunGard Data Systems, Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 1,000,000 1,018,440 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 846,300 Utilities and power (1.2%) AES Corp./Virginia (The) sr. unsec. FRN 3.324s, 2019 3,000,000 2,812,500 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 1,953,760 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05s, 2019 2,000,000 1,833,733 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,560,000 Total corporate bonds and notes (cost $90,281,642) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. 39,050 $867,301 Total preferred stocks (cost $875,910) COMMON STOCKS (—%) (a) Shares Value Tribune Media Co. Class 1C (NON) (F) 591,290 $147,822 Total common stocks (cost $—) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Short Term Investment Fund 0.16% (AFF) 30,471,084 $30,471,084 Total short-term investments (cost $30,471,084) TOTAL INVESTMENTS Total investments (cost $739,526,846) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $5,149,726) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Buy 1/20/16 $12,655 $12,658 $(3) Credit Suisse International Canadian Dollar Buy 1/20/16 13,104 13,217 (113) Deutsche Bank AG Euro Buy 12/16/15 1,053,764 1,129,332 (75,568) HSBC Bank USA, National Association Canadian Dollar Sell 1/20/16 246,131 248,315 2,184 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/20/16 702,526 708,755 6,229 Euro Sell 12/16/15 1,056,935 1,132,725 75,790 UBS AG Canadian Dollar Sell 1/20/16 1,866,390 1,883,720 17,330 WestPac Banking Corp. Canadian Dollar Buy 1/20/16 20,217 21,004 (787) Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $700,605,028. (b) The aggregate identified cost on a tax basis is $740,001,734, resulting in gross unrealized appreciation and depreciation of $424,191 and $46,779,242, respectively, or net unrealized depreciation of $46,355,051. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $14,658,513 $252,322,993 $236,510,422 $32,800 $30,471,084 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $73,581 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $76,471 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Total common stocks — — Corporate bonds and notes — 83,044,420 — Preferred stocks 867,301 — — Senior loans — 579,116,056 — Short-term investments 30,471,084 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $25,062 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $101,533 $76,471 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$5,500,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $— $— $2,184 $82,019 $17,330 $— 101,533 Total Assets $— $— $— $2,184 $82,019 $17,330 $— $101,533 Liabilities: Forward currency contracts# 3 113 75,568 — — — 787 76,471 Total Liabilities $3 $113 $75,568 $— $— $— $787 $76,471 Total Financial and Derivative Net Assets $(3) $(113) $(75,568) $2,184 $82,019 $17,330 $(787) $25,062 Total collateral received (pledged)##† $— $— $— $— $— $— $— Net amount $(3) $(113) $(75,568) $2,184 $82,019 $17,330 $(787) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
